Case 2:20-cv-07136-VAP-KK Document 3 Filed 08/06/20 Page 1 of 2 Page ID #:19



 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    FERNANDO SORIA,                                         1:20-cv-01084-GSA (PC)

12                        Plaintiff,
                                                              ORDER TRANSFERRING CASE TO THE
13              v.                                            CENTRAL DISTRICT OF CALIFORNIA

14    J. HERNANDEZ, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983.

19           The federal venue statute requires that a civil action, other than one based on diversity

20   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

21   defendants are residents of the State in which the district is located, (2) a judicial district in which

22   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

23   of the property that is the subject of the action is situated, or (3) if there is no district in which an

24   action may otherwise be brought as provided in this section, any judicial district in which any

25   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. §

26   1391(b).

27           In this case, none of the defendants reside in this district. The claim arose in Los Angeles

28   County, which is in the Central District of California. Therefore, plaintiff’s claim should have

                                                          1
Case 2:20-cv-07136-VAP-KK Document 3 Filed 08/06/20 Page 2 of 2 Page ID #:20



 1   been filed in the United States District Court for the Central District of California. In the interest

 2   of justice, a federal court may transfer a complaint filed in the wrong district to the correct

 3   district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 4          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 5   States District Court for the Central District of California.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     August 6, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
